In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 02-1680
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                               v.

RYAN MAEDER,
                                            Defendant-Appellant.
                        ____________
           Appeal from the United States District Court
             for the Western District of Wisconsin.
             No. 01 CR 111—John C. Shabaz, Judge.
                        ____________
                        APRIL 17, 2003
                        ____________


  Before RIPPLE, KANNE and ROVNER, Circuit Judges.
  PER CURIAM. Ryan Maeder pleaded guilty to conspiring
to rob a bank in violation of 18 U.S.C. §§ 371, 2113(a). He
was sentenced to 57 months’ imprisonment, three years’
supervised release, $23,477 in restitution, and a $100 fine.
Mr. Maeder’s counsel filed a notice of appeal, but we per-
mitted him to withdraw and appointed substitute coun-
sel. His new lawyer now moves to withdraw in accordance
with Anders v. California, 386 U.S. 738 (1967), because he
cannot discern a nonfrivolous issue for appeal. Because
Mr. Maeder declined our invitation to file a response, see
Circuit Rule 51(b), and counsel’s Anders brief is facially
adequate, we limit our review of the record to the potential
2                                                  No. 02-1680

issues identified in the brief. See United States. v. Schuh,
289 F.3d 968, 973-74 (7th Cir. 2002). For the reasons set
forth below, we direct counsel to either amend his brief
or withdraw his motion.
  The facts presented during Mr. Maeder’s plea colloquy,
which he admitted were true, established the following.
Mr. Maeder met with two other men, Lyle Tyson and Corey
Rozowski, on August 9, 2001, to plan to rob the Bank of
Drummond in Barnes, Wisconsin. The following day, Tyson
and Rozowski robbed the bank using BB guns Mr. Maeder
had given them, although Mr. Maeder was not at the bank
during the robbery. Following the robbery, Tyson and
Rozowski fled the bank to a cabin owned by Rozowski’s
relatives. Mr. Maeder met Tyson and Rozowski at the
cabin and gave Rozowski a ride home.
  In his Anders brief, counsel affirmatively represents that
the district court committed no errors during its Rule 11
plea colloquy and that Mr. Maeder’s plea was “knowing
and voluntary and nothing [in] the record indicates other-
wise.” Thus he concludes that any challenge by Mr. Maeder
to his guilty plea on that ground would be frivolous.
   Our own review of the colloquy has identified two
obvious errors. First, the district court failed to specifically
tell Mr. Maeder that he was waiving his right to a trial by
pleading guilty. Fed. R. Crim. P. 11(c)(4). Second, the dis-
trict court failed to explain to Mr. Maeder the effect of
violating his term of supervised release. Fed. R. Crim. P.
11(c)(1).
  The first error appears harmless because the district
court explained in great detail to Mr. Maeder his right to
a trial and Mr. Maeder acknowledged that he understood
that right. See United States v. Mitchell, 58 F.3d 1221, 1223-24
(7th Cir. 1995); United States v. Frazier, 705 F.2d 903, 906-07
No. 02-1680                                                3

(7th Cir. 1983). With respect to the second error, it too
would have been harmless if the combined terms of impris-
onment—57 months—and supervised release—36 months—
fell below the maximum sentence permitted by statute.
See Schuh, 289 F.3d at 974. But the combined terms—93
months—exceeds the statutory maximum of 60 months,
18 U.S.C. § 371, and so we cannot say, at this point, that
the error is harmless. See Schuh, 289 F.3d at 974.
   Because we have identified a potentially nonfrivolous
issue for appeal regarding Mr. Maeder’s plea, we must
next ask the threshold question identified in United States
v. Knox, 287 F.3d 667, 671-72 (7th Cir. 2002): Has Mr. Maeder
expressed a desire to withdraw his guilty plea? In Knox,
we considered an Anders motion filed by a lawyer who
also missed two Rule 11 errors in the defendant’s plea
colloquy. Id. at 670. Despite the lawyer’s substandard as-
sessment of the potential issues for appeal, however, we
granted the motion to withdraw and dismissed the ap-
peal because we found nothing in the record suggesting
that the defendant wanted to withdraw his guilty plea. Id.
at 671. For instance, the defendant filed three responses
to his lawyer’s Anders motion in which he expressed dis-
satisfaction with the length of his sentence and the effec-
tiveness of his counsel, but never his guilty plea (he did
claim that his lawyer misled him into pleading guilty to
three counts rather than just two, but contradicted that
claim elsewhere in the record). Id.
  In contrast, Mr. Maeder has filed no response and, in
fact, has refused to even consult with counsel about his
appeal. As a result, we have no way of knowing whether
Mr. Maeder is aware of the potential Rule 11 violations.
Nor do we know what choices he would have made had
he known.
4                                              No. 02-1680

  Although counsel’s failure in Knox to advise his client
of potential Rule 11 violations did not prevent us from
granting the motion to withdraw, the situation presented
here is different. In Knox, the Rule 11 violations which
counsel missed appeared harmless: the failure to advise
the defendant that he could plead not guilty appeared
harmless because he already knew he had that right giv-
en that he had originally pleaded not guilty, id. at 670;
the failure to advise him of the effects of supervised re-
lease appeared harmless because the combined terms
of incarceration and supervised release did not exceed
the statutory maximum, Schuh, 289 F.3d at 974. Therefore,
even if counsel had recognized the Rule 11 lapses and
had discussed them with his client, we could be reasonably
certain that the defendant would still not have sought to
withdraw his plea. Here, however, the failure to advise
Mr. Maeder of the effects of supervised release may not
have been harmless, and, as far as we can tell, he does
not know about this potential nonfrivolous issue for ap-
peal. Therefore, unlike the situation presented in Knox, the
Rule 11 violation Mr. Maeder may not know about is a
potentially nonfrivolous issue for appeal, and we do not
know whether Mr. Maeder would want to withdraw his
plea if he knew about the issue.
  Accordingly, we direct counsel to evaluate the two
potential Rule 11 violations identified above and, within
14 days, either file an amended brief addressing why
any challenge of his plea based upon them would be
frivolous, or if counsel concludes that a challenge would
not be frivolous, withdraw the Anders motion and request
a briefing schedule. If counsel amends his brief, he must
state in the brief whether he has advised Mr. Maeder of
the ramifications of withdrawing his plea, and must serve
the amended brief on Mr. Maeder under Circuit Rule 51(b).
Mr. Maeder may then respond. Cir. R. 51(b).
No. 02-1680                                             5

A true Copy:
       Teste:

                       _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—4-17-03